Per Curiam. Appellant, Kenneth Kelly, by his attorney, Keith Watkins, has filed a motion for a belated appeal and for a Rule on the Clerk. The record was refused when tendered to the clerk because the notice of appeal was not timely filed. Appellant’s attorney, Keith Watkins, admits that the failure to give a timely notice of appeal was due to his personal neglect.  We hold that such an error, admittedly made by the attorney for a criminal defendant, constitutes ineffective assistance of counsel and is good cause to grant the motion. See Weaver v. Stat, 304 Ark. 77, 798 S.W.2d 925 (1990). A copy of this order will be forwarded to the Committee on Professional Conduct.